Citation Nr: 0500491	
Decision Date: 01/07/05    Archive Date: 01/19/05

DOCKET NO.  04-01 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for 
hypercholesterolemia.

2.  Entitlement to an initial compensable evaluation for 
abdominal wall hernia, status post repair.

3.  Entitlement to an initial compensable evaluation for 
residuals of a broken left wrist.

4.  Entitlement to an initial evaluation in excess of 10 
percent for residuals of lumbar spine surgery with 
degenerative joint disease and spondylolisthesis of L4-L5.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The veteran served on active duty from June 1971 to December 
2000.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a May 2002 rating decision by 
the Baltimore, Maryland, Department of Veterans Affairs (VA) 
Regional Office (RO). 

In March 2004, a hearing before the undersigned Veterans Law 
Judge was held in Washington, D.C.  A transcript of this 
hearing is of record.

The issue of entitlement to an initial evaluation in excess 
of 10 percent for residuals of lumbar spine surgery with 
degenerative joint disease and spondylolisthesis of L4-L5 is 
addressed in the remand that follows the order section of 
this decision.


FINDINGS OF FACT

1.  The veteran has no disability associated with high 
cholesterol levels.  

2.  Since January 2001, the veteran's abdominal wall hernia 
has been manifested by weakening of the abdominal wall and 
indication for a supporting belt.

3.  Since January 2001, the veteran's residuals of a broken 
left wrist have been manifested by dorsiflexion of more than 
15 degrees and palmar flexion past 0 degrees.




CONCLUSIONS OF LAW

1.  The veteran has no disability due to hypercholesterolemia 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 4.1 (2004).  

2.  The criteria for an initial 20 percent evaluation for an 
abdominal wall hernia, status post repair, have been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.114, 
Diagnostic Code 7339 (2004).

3.  The criteria for a compensable rating for residuals of a 
broken left wrist have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.31, 4.71a, Diagnostic 
Code 5215 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), was signed into law in 
November 2000 and is codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  In addition, 
regulations implementing the VCAA were published at 66 Fed. 
Reg. 45,620, 45,630-32 (August 29, 2001) and codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2002).

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the veteran provide any 
evidence in his possession that pertains to the claim.

With regard to the claim for service connection for 
hypercholesterolemia, the Board finds that a remand would be 
pointless, as it would not result in an outcome favorable to 
the veteran.  See VAOGCPREC 16-92 (July 24, 1992).  See also 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  

With regard to the veteran's claims for initial compensable 
ratings for abdominal wall hernia and residuals of a broken 
left wrist, the Board notes that VA's General Counsel has 
held that the notification requirements of the VCAA and the 
regulations implementing it are not applicable to initial 
evaluation issues.  VAOPGCPREC 8-2003 (Dec. 22, 2003).  The 
Board is bound by this opinion.  See 38 U.S.C.A. § 7104(c) 
(West 2002).

However, the Board notes that the record reflects that the 
veteran has been informed of the requirements for the 
benefits sought on appeal, the evidence necessary to 
substantiate his claims, the information that he must provide 
to enable the RO to obtain evidence on his behalf, and the 
evidence that he should submit.  Moreover, the veteran has 
been afforded an appropriate VA examination and all indicated 
record development has been completed.  

Accordingly, the Board will address the merits of the 
veteran's claims.

Service Connection for Hypercholesterolemia

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303(a), 
3.304 (2004).  

Service connection also may be granted for any disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

As indicated hereinabove, Congress has specifically limited 
entitlement to service-connection for disease or injury to 
cases where such incidents have resulted in a disability.  
See 38 U.S.C.A. §§ 1110, 1131.  Hence, in the absence of 
proof of a present disability (and, if so, of a nexus between 
that disability and service), there can be no valid claim for 
service connection.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

In this case, service medical records note that the veteran 
was prescribed medication for his high cholesterol.  

A February 2001 VA examination report notes that the veteran 
had been diagnosed with hypercholesterolemia.  He was taking 
Baychol, which lowered his cholesterol levels to within 
normal limits.  The diagnoses included hypercholesterolemia.

During a March 2004 hearing before the Board, the veteran 
testified that, during his military service, he was advised 
that if he did not take medication to control his 
cholesterol, he would risk dying from heart disease at an 
early age.  The veteran also testified that he was taking 
Baychol and Zocor to control his cholesterol levels.

Under applicable regulation, the term "disability" means 
impairment in earning capacity resulting from diseases and 
injuries and their residual conditions.  38 C.F.R. § 4.1.  
See also Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991); 
Allen v. Brown, 7 Vet. App. 439 (1995).  The Board notes that 
a symptom, without a diagnosed or identifiable underlying 
malady or condition, does not, in and of itself, constitute a 
"disability" for which service connection may be granted.  
See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  An 
elevated cholesterol level represents only a laboratory 
finding, and not an actual disability in and of itself for 
which VA compensation benefits are payable.  See 61 Fed. Reg. 
20440, 20445 (May 7, 1996).

Therefore, hypercholesterolemia alone is not a "disability" 
for VA compensation benefits purposes.  Accordingly, service 
connection will be denied for this claimed condition.  
Currently, the veteran does not allege that he has heart 
disability or any other disability due to 
hypercholesterolemia.  If the veteran develops a disability 
that he believes is related to hypercholesterolemia, he is 
free to file a claim for service connection for such 
disability.  

In reaching this decision, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App. 49, 55-57 (1991).  

Initial Ratings 

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2004).  
Separate diagnostic codes identify the various disabilities.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  In cases such as this one 
where the original rating assigned is appealed, consideration 
must be given to whether the veteran deserves a higher rating 
at any point during the pendency of the claim.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

Abdominal Wall Hernia 

The veteran contends that he is entitled to a higher initial 
rating for his service-connected abdominal wall hernia.

A post-operative, ventral hernia is evaluated as 100 percent 
disabling when there is massive, persistent, severe diastasis 
of recti muscles, or extensive diffuse destruction or 
weakening of muscular and fascial support of abdominal wall 
so as to be inoperable.  A large hernia that is not well 
supported by a belt under ordinary conditions is evaluated as 
40 percent disabling.  For a 20 percent evaluation, there 
must be a small hernia that is not well supported by a belt 
under ordinary conditions, or a healed ventral hernia or 
post-operative wounds with weakening of abdominal wall and 
indication for a supporting belt.  Residuals consisting of 
postoperative, healed wound with the use of a belt not 
indicated are evaluated as noncompensable.  38 C.F.R. § 
4.114, Diagnostic Code 7339.

In the case at hand, service medical records note that the 
veteran underwent a hernia repair in 1994.  Thereafter, in 
1999, he complained of a knot in his stomach.  The diagnosis 
was abdominal hernia.  The veteran was discharged from 
service in December 2000.

A February 2001 VA examination report notes the veteran's 
complaints of "a swelling" protruding from the abdominal 
wall that he is able to push back.  The veteran denied having 
any pain in the area of the hernia.  A few months earlier, 
the veteran had noticed a gurgling sound when he pushed the 
swelling back into his abdomen.  Examination of the abdomen 
showed a hernia in the midline, a couple of inches above the 
umbilicus.  The swelling measured about 2 inches in diameter 
and was nontender and reducible.  When the veteran was in a 
supine position, the swelling was not visible.  The abdomen 
was soft and nontender; no masses were palpable.  Bowel 
sounds were normoactive.  The diagnoses included recurrence 
of abdominal wall hernia.

By rating decision dated in May 2002, the RO granted service 
connection for abdominal wall hernia, status post repair, and 
assigned a noncompensable evaluation, effective January 1, 
2001.  Thereafter, the veteran appealed the rating assigned.

During a March 2004 hearing before the Board, the veteran 
testified that he did not wear anything to support his 
hernia, nor had any doctor ever told him to do so.  Instead, 
he pushes the hernia back in with his finger.  The veteran 
also testified that doing sit-ups causes a mass 6 or 7 inches 
long to form.

After reviewing the evidence of record, the Board finds that 
a 20 percent rating for the veteran's abdominal wall hernia 
is warranted throughout the initial evaluation period.  
Although the veteran does not wear a supporting belt, the 
evidence adequately shows that the surgical residuals include 
weakening of abdominal wall with a recurrence of the hernia 
and indication for a supporting belt.  There is no medical or 
other objective evidence of a large hernia that is not well 
supported by a belt under ordinary conditions.  Therefore, a 
rating in excess of 20 percent is not warranted at any time 
during the initial evaluation period.

Residuals of a Broken Left Wrist

The veteran contends that he is entitled to a higher initial 
rating for his service-connected residuals of a broken left 
wrist.

The veteran's residuals of a broken left wrist are evaluated 
under Diagnostic Code 5215, which provides a 10 percent 
rating for dorsiflexion less than 15 degrees or palmar 
flexion limited in line with forearm.  38 C.F.R. § 4.71a, 
Diagnostic Code 5215.  Dorsiflexion of the wrist to 70 
degrees is considered full and palmar flexion to 80 degrees 
is considered full.  See 38 C.F.R. § 4.71, Plate I.

In every instance where the minimum schedular evaluation 
requires residuals and the schedule does not provide for a 
noncompensable evaluation, a noncompensable evaluation will 
be assigned when the required symptomatology is not shown.  
38 C.F.R. § 4.31.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.

In the case at hand, service medical records note that the 
veteran injured his left wrist while playing softball in 
1992.  Specifically, he sustained a minimally displaced 
triquetral fracture.  

A February 2001 VA examination report notes that the veteran 
denied having any pain, stiffness, or weakness associated 
with his left wrist.  Examination of the left wrist revealed 
no swelling, deformity, or tenderness.  Dorsiflexion was to 
55 degrees; palmar flexion was to 70 degrees.  Movements of 
the left wrist were performed fluidly without any evidence of 
pain, incoordination, fatigability, or evidence of weakened 
movement against resistance.  Left wrist muscle strength was 
5/5.  X-rays of the left wrist revealed no acute fracture, 
dislocation, or significant atrophy.  The examiner opined 
that the veteran's left wrist fracture had healed without 
residuals.  

By rating decision dated in May 2002, the RO granted service 
connection for residuals of a broken left wrist and assigned 
a noncompensable evaluation, effective January 1, 2001.

During a March 2004 hearing before the Board, the veteran 
testified that he experienced a stinging sensation in his 
left wrist 1 or 2 times a month that was brought on by 
activity such as exercise.  The veteran testified that he had 
received no treatment for his left wrist disability since 
service.

The Board notes that there is no medical evidence of 
dorsiflexion less than 15 degrees or palmar flexion limited 
in line with forearm.  Furthermore, the February 2001 VA 
examiner did not find any evidence of pain, incoordination, 
fatigability, or weakness on motion.  The evidence supports a 
conclusion that the veteran's service-connected left wrist 
disability does not warrant a compensable evaluation.

The Board also has considered whether the veteran is entitled 
to a "staged" rating for his left wrist disability, as 
prescribed by Fenderson.  However, at no time does the 
evidence show entitlement to a compensable rating.  

Because the evidence is not approximately balanced with 
regard to this issue, the benefit-of-the-doubt doctrine does 
not apply, and the claim for an initial compensable rating 
for residuals of a broken left wrist must be denied.  
Gilbert, supra.




ORDER

Service connection for hypercholesterolemia is denied.

An initial 20 percent rating for abdominal wall hernia, 
status post repair, is granted, from the effective date of 
service connection, subject to the criteria governing awards 
of monetary benefits.

An initial compensable rating for residuals of a broken left 
wrist is denied.


REMAND

The veteran contends that he is entitled to a higher initial 
rating for his service-connected low back disability.  This 
disability is currently evaluated as 10 percent disabling 
under 38 C.F.R. § 4.71a, Diagnostic Code 5295, based on 
lumbosacral strain.  

The Board notes that during the pendency of the veteran's 
appeal, the diagnostic criteria for evaluating diseases and 
injuries of the spine were revised, effective September 23, 
2002 (see 67 Fed. Reg. 54,345-49 (August 22, 2002)) and 
again, effective September 26, 2003 (see 68 Fed. Reg. 51,454 
(August 27, 2003)).  Additional development of the medical 
evidence is required as a result of the changes in the rating 
criteria.  Specifically, an examination must provide 
sufficient information to rate the disability in accordance 
with the applicable rating criteria.  See Massey v. Brown, 7 
Vet. App. 204 (1994).  Furthermore, neither the VA 
examination report nor the other evidence of record provides 
a clear picture as to the functional impairment due to 
incoordination, weakened movement, excess fatigability on 
use, and pain or the functional impairment during flare-ups.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 
4.40, 4.45, 4.59 (2003).  Therefore, the Board has determined 
a new examination should be ordered.  Prior to any additional 
VA examination, up-to-date treatment records should be 
obtained.

In light of these circumstances, the case is REMANDED to the 
RO via the Appeals Management Center in Washington, D.C., for 
the following actions: 

1.  The RO should undertake all necessary 
development to obtain and associate with 
the record all outstanding records of 
pertinent medical treatment for the 
veteran's service-connected low back 
disability since March 2004.  If any 
requested records are unavailable, or the 
search for such records otherwise yields 
negative results, that fact should 
clearly be documented in the claims 
files, and the veteran so notified. 

2.  When all indicated record development 
has been completed, the RO should make 
arrangements for the veteran to be 
afforded a VA examination by a physician 
with appropriate expertise to determine 
the current degree of severity of his 
service-connected low back disability.  
The claims file, to include a copy of 
this Remand, must be made available to 
and be reviewed by the examiner.

The examiner should describe all 
symptomatology due to the veteran's 
service-connected low back disability, 
and to the extent possible distinguish 
the manifestations of the service-
connected disability from those of any 
other disorder present.  Any indicated 
studies, including an X-ray study and 
range of motion testing in degrees, 
should be performed.  

The examiner should note the exact 
measurements for forward flexion, 
extension, lateral flexion, lateral 
rotation and specifically identify any 
excursion of motion accompanied by pain.  
The examiner should identify any 
objective evidence of pain and provide an 
assessment of the degree of severity of 
any pain.

The examiner should specifically address 
whether there is localized tenderness, 
muscle spasm on extreme forward bending; 
loss of lateral spine motion, unilateral, 
in a standing position; listing of the 
whole spine to the opposite side or other 
abnormality of spinal contour; positive 
Goldthwaite's sign; abnormal mobility on 
forced motion, and/or guarding.  If 
guarding or muscle spasm is found, the 
examiner should indicate whether it is 
sufficiently severe to result in an 
abnormal gait. 

Tests of joint motion against varying 
resistance should be performed.  The 
extent of any incoordination, weakened 
movement and excess fatigability on use 
should be described.  To the extent 
possible the functional impairment due to 
incoordination, weakened movement and 
excess fatigability should be assessed in 
terms of additional degrees of limitation 
of motion.  If this is not feasible, the 
examiner should so state.  

The examiner should also express an 
opinion concerning whether there would be 
additional limits on functional ability 
on repeated use or during flare-ups (if 
the veteran describes flare-ups), and, if 
feasible, express this in terms of 
additional degrees of limitation of 
motion on repeated use or during flare-
ups.  If this is not feasible, the 
examiner should so state.  

If the lumbosacral spine is ankylosed, 
the examiner should identify the angle of 
ankylosis, provide an opinion as to 
whether it is at a favorable or 
unfavorable angle, and indicate whether 
it results in difficulty walking because 
of a limited line of vision, restricted 
opening of the mouth and chewing, 
breathing limited to diaphragmatic 
respiration, gastrointestinal symptoms 
due to pressure of the costal margin on 
the abdomen, dyspnea or dysphagia, 
atlantoaxial subluxation or dislocation, 
or neurologic symptoms due to nerve root 
stretching.  

The examiner should specifically identify 
any evidence of neuropathy due to the 
service-connected low back disability, to 
include reflex changes, characteristic 
pain, and muscle spasm.  Any functional 
impairment of the lower extremities due 
to the disc disease should be identified, 
and the examiner should assess the 
frequency and duration of any episodes of 
intervertebral disc syndrome, and in 
particular should assess the frequency 
and duration of any episodes of acute 
signs and symptoms of intervertebral disc 
syndrome that require bed rest prescribed 
by a physician and treatment by a 
physician.  

The examiner should also provide an 
opinion concerning the impact of the 
veteran's service-connected low back 
disability on his ability to work.  

The rationale for all opinions expressed 
should also be provided.

3.  The RO should also undertake any 
other development it determines to be 
warranted.

4.  Thereafter, the RO should 
readjudicate the issue of entitlement to 
an initial evaluation in excess of 10 
percent for residuals of lumbar spine 
surgery with degenerative joint disease 
and spondylolisthesis of L4-L5 in light 
of all pertinent evidence and legal 
authority.  In evaluating the veteran's 
service-connected low back disability, 
the RO should consider all pertinent 
diagnostic codes under the VA Schedule 
for Rating Disabilities, 38 C.F.R. Part 
4, to include consideration of both the 
former and the revised rating criteria. 

5.  If the benefit sought on appeal is 
not granted to the veteran's 
satisfaction, the RO should issue to the 
veteran a Supplemental Statement of the 
Case and afford him the appropriate 
opportunity for response thereto.

6.  Thereafter, the case should be 
returned to the Board for further 
appellate action, if otherwise in order. 

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
appellant until he is otherwise notified, but he has the 
right to submit additional evidence and argument on the 
matter the Board has remanded.  See Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	Shane A. Durkin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


